                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

BRANDON R. BAKER,                                                  :
                                                                         CIVIL ACTION NO. 3:18-2330
          Petitioner,                                              :
                                                                                       (JUDGE MANNION)
                     v.                                            :

Warden EARL REITZ, et al.,                                         :

          Respondents                                              :


                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.         The above captioned petition for writ of habeas
                     corpus is DISMISSED without prejudice.

          2.         The Clerk of Court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2330-01-ORDER.wpd
